WOODSON, J.
This is a proceeding by quo warranto, instituted in the circuit court of Platte County by the Attorney-General, against the defendants, to oust *171them from the office of school directors of School District No. 26 of that county. The trial resulted in a judgment of ouster, and after taking proper preliminary steps, the defendants appealed the cause to this court.
"While there were several questions presented to the trial court, there are hut two pressed upon this court for determination. This very much simplifies the facts, and renders it unnecessary to burden the opinion with the pleading or jjreliminary steps taken to bring the case to issue; also eliminates all facts not bearing directly upon the questions here presented. The undisputed .facts are as follows:
On February 24, 1914, there was presented to the school superintendent of said county, a petition signed by sixty resident citizens of School Districts Nos. 20, 21, 25, 26,32,33 and 34. On receipt of said petition the superintendent of schools visited and investigated the needs of the community from which the petition came, and determined the boundaries of the proposed consolidated district. Thereupon a special meeting of the qualified voters of the proposed consolidated district was called for the purpose of considering the question of consolidation, the date of the election being fixed for March 19th, notice of which' election was duly given by posting within the proposed district ten notices in public places, stating the place, time and purpose of the meeting; the notice was given fifteen days prior to the election; the superintendent also caused to be posted within the proposed district five plats thereof; the superintendent filed a copy of the petition and of the plat with the county clerk, and took one to the polls; the meeting was called to order by the superintendent, and C. V. Hull was elected chairman, and W. P. Woodson secretary; tellers were appointed and the result of the election was 123 for consolidation, and 104 against; whereupon a board of directors for the consolidated district was elected; the proceedings of this meeting were certified by the chairman and secretary to the county clerk, and also to the superintendent of schools— all in accordance with the statutory requirements.
*172So far as the regularity of the proceedings to consolidate the several school districts is concerned the only attack made thereon by the defendants is that the plats posted by the superintendent of schools (“Exh. C,” and “Exh. 0,”) hereto attached and made a part of this statement, do not comply with the statutory requirement.
These plats are supposed to be the same, with slight variations; the object of the introduction of both'is not clearly shown.
The proposed consolidated district occupied portions of townships 53 and 54, portions of which were located in ranges 34 and 35. An examination of the exhibits referred to discloses that the superintendent made a complete map of townships 53 and 54; (that by clerical error he designated Township 53 as Township 54, but there is no point made on such error)’; that he then drew the heavy dark lines appearing on the plats indicating the boundaries of the proposed consolidated district within the two townships, except where creeks which are shown on the-plat constituted the boundaries, and on the margin of the plat a pointer was placed directed towards the lands embraced within the boundaries as above detailed.
The evidence showed that the school directors of District No. 26 and their duly elected successors had continued to exercise the functions of office subsequent to the election and up to the time of the institution of this action, and were “lawfully in the offices they claimed, unless those offices were abolished by virtue of the consolidation of the district.” On the part of relator it was shown that the directors of the consolidated school district employed a teacher, but the salary had not been paid because the county treasurer would not honor the warrants of the consolidated school district.
It aso showed that no consolidated school had in fact been conducted in the territory alleged to have been organized as said Consolidated School District Number 2, from the time of its organization to the time of the trial in the circuit court. Said exhibits are as follows:

*173



*174


*175I. The first legal proposition presented to this court for determination is stated by counsel for appellants in the following language:

Notices and Plats.

“The proceedings for the organization of the consolidated district failed to sufficiently indicate whether the entire territory shown on the plat, or only that portion within the heavier and crooked lines thereon, was intended to embrace said district. Therefore no consolidated district was lawfully formed. ’ ’
In support of this proposition we are cited to Section 3, page 722, Laws 1913, and School District No. 1 v. School District No. 4, 94 Mo. 612, l. c. 618.
Said section in so far as is here material, relates to the calling of a special election to vote on the proposed consolidation and the plat to be posted therein, and reads as follows: “He [the superintendent of schools] shall make this call by posting within the proposed districts ten notices in public places, stating the place, time and purpose of such meeting. . . . The county superintendent shall also post within said proposed district five plats of the proposed consolidated district at least fifteen days prior to the date of the special meeting.”
The purpose of the call, as stated in the statute, is to notify the voters of the proposed district of the time, place and purpose of the election to be held. This is to call to their minds the proposition whether or not the proposed consolidated district shall be formed; and the object of posting the plat is to inform the voters of the proposed district the boundaries thereof. Prom that they may be informed as to the territory, the taxpayers, and the patrons to be embraced therein. Such knowledge has a material bearing upon the minds of the voters and the election to be held in the following particulars :
(1) What property will be included in the proposed district? (2) Do the people thereof want such a school? (3) Will the taxes to be levied upon the property therein be sufficient to support the school? And (4) the convenience of the school to the patrons thereof.
*176No one could or would vote at the' election if not included in the proposed district, nor would anyone vote for the consolidation who was not in favor of the school or who believed the taxes would be insufficient to support the same, or that the school would be too inconvenient for their children; therefore, unless the notice is given, as required by statute, which will cause the voters to investigate the matter, the election would be void. [School District No. 1 v. School District No. 4, supra.]
And for similar, if not for stronger reasons, the election would be void if the plats mentioned were not properly made and posted, as required by the statute. .
This brings us to the discussion of the question as to whether or not the plat as posted was a sufficient compliance with the statute.
In answering this question it should be borne in mind, as previously indicated, that the object of the statute requiring the plats to be made and posted, is to give the voters an opportunity to investigate the wisdom of the proposed organization of the district. And as a further preliminary observation, I might add that no complaint is lodged here, or was made in the court below, that the voters were in fact misled or deceived by the plats or otherwise, as to the propositions, they were voting upon;. but upon the contrary, the record shows that one hundred and twenty-three voted for the consolidation and one hundred and four voted against it, making a total of two hundred and twenty-seven votes cast at the election, which, according to uncontradicted statements made in open court in the argument of the cause, was practically the entire vote of the consolidated district.
Now, as to the plat itself: The record discloses that the proposed consolidated district occupies parts of townships 53 and 54, portions of which are located in ranges 34 and 35; that the superintendent in preparing the plat made a complete map of said Townships 53 and 54, according to the Congressional survey; that he then drew along and over the face of the same, heavy, dark lines, as shown by said exhibits, indicating thereon the boundaries of the proposed consolidated district, except where creeks *177constituting portions of the boundary are shown on the plat by meandering lines; and on the margin of the plat an arrow points toward the lands embraced within the boundaries as above detailed and indicated upon the original plat, omitted from the exhibit..
Under the facts and circumstances disclosed by this record, clearly the dark, heavy and meandering lines mentioned, appearing upon the plat introduced in evidence indicate and constitute the boundary lines of the proposed consolidated school district mentioned in the pleadings and evidence.
Counsel for appellants have not indicated what other purpose those lines could perform; nor is it claimed that the voters of the district did not understand that they consituted the boundaries of the district, but upon the contrary, this record conclusively shows that they did so understand them, and voted accordingly.
If this plat is not a literal compliance with the statute, it cannot be successfully contended that it is not a substantial compliance therewith; and that is all the law requires. [State ex inf. v. Jones, 266 Mo. l. c. 201; State ex rel. v. Job, 205 Mo. l. c. 34; State ex inf. v. Morgan, 268 Mo. 265; State ex rel. v. Cloud, 192 Mo. App. 322; State ex rel. v. Glaves, 268 Mo. 100.]
The evidence showed that the school directors of School District No. 26, and their duly elected successors, had continued to exercise the functions of their office ever since the election held on March 19, 1914, to consolidate said school district; but under the view of the law, as expressed, said School District No. 26 was abolished by virtue of said consolidation; that is the express provision of Section 6, page 723, Laws 1913.
Upon that state of facts we must and do hold that the appellants are unlawfully holding the office of school directors of said School District No. 26, there being no such district when this suit was instituted, and they are therefore illegally performing the functions thereof.
II. The second ground assigned for a reversal of the judgment of the circuit court is stated by counsel for appellants as follows:

*178
Failure to Provide for Eight Months’ School.

“If Consolidated District Number Two ever bad legal existence, it was forfeited by its failure to provide for an eight months’ school for the period of one year. [R. S. 1909, sec. 10776.]”
In answer to that assignment it is sufficient to state that the law is well settled in this State, that the corporate existence of the consolidated district can only be questioned by the State in a direct proceeding instituted for that purpose. [Black v. Early, 208 M.o. l. c. 307; State ex inf. v. Woods, 233 Mo. 380; Bank v. Rockefeller, 195 Mo. l. c. 51; State ex rel. v. Birch, 186 Mo. l. c. 219.]
For the reasons stated, the judgment of the circuit court is affirmed.
All concur.